                                                 Case 2:19-cv-00499-JAD-DJA Document 21 Filed 08/15/19 Page 1 of 3



                                             1   Adam P. Segal, Esq.
                                                 Nevada Bar No. 6120
                                             2   Bryce C. Loveland, Esq.
                                                 Nevada Bar No. 10132
                                             3
                                                 Christopher M. Humes, Esq.
                                             4   Nevada Bar No. 12782
                                                 BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                             5   100 North City Parkway, Suite 1600
                                                 Las Vegas, Nevada 89106-4614
                                             6   Telephone: (702) 382-2101
                                             7   Facsimile: (702) 382-8135
                                                 Email: asegal@bhfs.com
                                             8   Email: bcloveland@bhfs.com
                                                 Email: chumes@bhfs.com
                                             9
                                                 Attorneys for Plaintiff Nevada Resort Association-
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                            10   International Alliance of Theatrical Stage Employees
                                                 and Moving Picture Machine Operators of the United
    100 North City Parkway, Suite 1600




                                            11   States and Canada Local 720 Pension Trust
        Las Vegas, NV 89106-4614




                                            12
              702.382.2101




                                                                           UNITED STATES DISTRICT COURT
                                            13
                                                                                   DISTRICT OF NEVADA
                                            14

                                            15
                                                 NEVADA RESORT ASSOCIATION –                    CASE NO.: 2:19-cv-00499-JAD-DJA
                                            16   INTERNATIONAL ALLIANCE OF
                                                 THEATRICAL STAGE EMPLOYEES
                                            17   AND MOVING PICTURE MACHINE
                                                 OPERATORS OF THE UNITED STATES
                                            18   AND CANADA LOCAL 720 PENSION
                                                 TRUST,                                        STIPULATION AND ORDER TO EXTEND
                                            19                                                 DEADLINE TO FILE MOTIONS FOR
                                                                               Plaintiff,      SUMMARY JUDGMENT
                                            20
                                                 vs.
                                            21                                                  [FIRST REQUEST]
                                                 JB VIVA VEGAS, L.P.,
                                            22
                                                                               Defendant.
                                            23

                                            24   JB VIVA VEGAS, L.P.,

                                            25                           Counterclaimant,

                                            26   vs.

                                            27
                                            28
                                                 19633054                                      1
                                                                                      Case 2:19-cv-00499-JAD-DJA Document 21 Filed 08/15/19 Page 2 of 3



                                                                                  1   NEVADA RESORT ASSOCIATION –
                                                                                      INTERNATIONAL ALLIANCE OF
                                                                                  2   THEATRICAL STAGE EMPLOYEES
                                                                                      AND MOVING PICTURE MACHINE
                                                                                  3   OPERATORS OF THE UNITED STATES
                                                                                      AND CANADA LOCAL 720 PENSION
                                                                                  4   TRUST,

                                                                                  5                               Counterdefendant.

                                                                                  6

                                                                                  7              Plaintiff Nevada Resort Association-International Alliance of Theatrical Stage Employees

                                                                                  8   and Moving Picture Machine Operators of the United States and Canada Local 720 Pension Trust

                                                                                  9   (the “Trust”) and Defendant JB Viva Vegas, L.P. (“JB”) (collectively “the Parties”) hereby
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   stipulate and request an order extending the deadline from August 26, 2019, to September 10,

                                                                                 11   2019, to file the parties’ respective motions for summary judgment.
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12              On July 8, 2019, the Parties jointly submitted a proposed scheduling order requesting a
                                                      702.382.2101




                                                                                 13   special scheduling review. (ECF No. 15.) In their proposed order, the Parties reported that they

                                                                                 14   agreed only dispositive motion briefing was required in this case because this matter is a judicial

                                                                                 15   review of an arbitration award related to a withdrawal liability dispute pursuant to Multiemployer

                                                                                 16   Pension Plan Amendments Act of 1980, and specifically 29 U.S.C. § 1401(b)(2). (Id.)

                                                                                 17              On July 11, 2019, this Court granted the Parties’ proposed scheduling order and scheduled

                                                                                 18   dispositive motions to be filed by August 26, 2019, with oppositions to be filed by September 16,

                                                                                 19   2019, and replies to be filed by September 30, 2019. (ECF No. 16.)

                                                                                 20              In the interim, the Trust’s counsel has encountered numerous unexpected professional

                                                                                 21   obligations that require nearly immediate response. As a result, Trust’s counsel requested an

                                                                                 22   agreement from JB’s counsel to extend the deadline to file motions for summary judgment until

                                                                                 23   September 10, 2019. JB’s counsel graciously agreed to the extension in the spirit of professional

                                                                                 24   courtesy.

                                                                                 25              The parties therefore jointly request that the Court approve the following amended

                                                                                 26   briefing schedule:

                                                                                 27              1.     The Parties shall have until Tuesday, September 10, 2019, to file dispositive

                                                                                 28   motions.
                                                                                      19633054                                           2
                                                                                      Case 2:19-cv-00499-JAD-DJA Document 21 Filed 08/15/19 Page 3 of 3



                                                                                  1              2.     The Parties shall have until Tuesday, October 1, 2019, to file oppositions to

                                                                                  2   dispositive motions.

                                                                                  3              3.     The Parties shall have until Tuesday, October 15, 2019, to file replies in support of

                                                                                  4   dispositive motions.

                                                                                  5              This request is not being brought for the purpose of delay, but to enable the Parties enough

                                                                                  6   time to properly brief the numerous issues in this matter for this Court.

                                                                                  7
                                                                                      BROWNSTEIN HYATT FARBER                             AKIN GUMP STRAUSS HAUER & FELD,
                                                                                  8   SCHRECK, LLP                                        LLP
                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   /s/ Christopher M. Humes                            /s/ Eric Field
                                                                                      Adam P. Segal, Esq.                                 Eric Field, Esq.
                                                                                 11   Bryce C. Loveland, Esq.                             Akin Gump Strauss Hauer & Feld LLP
                                            100 North City Parkway, Suite 1600




                                                                                      Christopher M. Humes, Esq.                          2001 K Street N.W.
                                                Las Vegas, NV 89106-4614




                                                                                 12   100 North City Parkway, Suite 1600                  Washington, DC 20006
                                                      702.382.2101




                                                                                 13   Las Vegas, Nevada 89106-4614                        Telephone: (202) 887-4146
                                                                                      Telephone: (702) 382-2101                           Facsimile: (202) 887-4288
                                                                                 14   Facsimile: (702) 382-8135                           Email: efield@akingump.com
                                                                                      Email: asegal@bhfs.com
                                                                                 15   Email: bcloveland@bhfs.com
                                                                                      Email: chumes@bhfs.com
                                                                                 16

                                                                                 17
                                                                                      Attorneys for Plaintiffs                            Attorneys for Defendant
                                                                                 18

                                                                                 19   Dated: August 15, 2019.                             Dated: August 15, 2019.
                                                                                 20
                                                                                                                                     ORDER
                                                                                 21
                                                                                                 IT IS SO ORDERED.
                                                                                 22

                                                                                 23                                            ________________________________________________
                                                                                                                               UNITED STATES DISTRICT/MAGISTRATE
                                                                                                                                                 MAGISTRATE JUDGE       JUDGE
                                                                                 24
                                                                                                                                         August 19, 2019
                                                                                                                               DATED: ________________________________________
                                                                                 25
                                                                                                                               CASE NO. 2:19-cv-00499-JAD-DJA
                                                                                 26

                                                                                 27
                                                                                 28
                                                                                      19633054                                            3
